Citation Nr: 1609563	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  07-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to increased initial disability ratings for a low back disability and radiculopathy of the right lower extremity, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. C.J.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1975 to January 1977 and from September 2002 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction is now with the RO in Winston-Salem, North Carolina.  

This claim was previously remanded by the Board in December 2009 and March 2011 for additional development.  Again, in July 2015, the Board remanded the claims for determination by the RO as to whether the claims should be referred to the Director of Compensation Service for extraschedular consideration.  The case has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The manifestations of the Veteran's low back disability are not in excess of those contemplated by the assigned schedular rating.

2.  The manifestations of the Veteran's right lower extremity radiculopathy are not in excess of those contemplated by the assigned schedular rating.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.71a, DCs 5237, 5243 (2015).

2.  The criteria for an extraschedular rating for the Veteran's right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.124(a), DCs 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in February 2006.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran a relevant examinations and opinions in April 2006, May 2010, and November 2013.  The resulting reports describe the Veteran's orthopedic disabilities on appeal, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board also finds that there has been substantial compliance with the directives of the July 2015 remand.  At that time, the Board directed that the RO determine whether the remanded claims should be referred to the Director of Compensation Service for extraschedular consideration.  The RO rendered its determination in a September 2015 supplemental statement of the case.  Thus, there has been substantial compliance with the December 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Extraschedular Consideration

The issue before the Board is whether referral of the Veteran's claims of entitlement to increased disability ratings for a low back disability and right lower extremity radiculopathy to the Director of Compensation Service is warranted for extraschedular consideration.  After a thorough review of the record, the Board finds that referral is not warranted, and the claims must be denied.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, ___ Vet.App. ___, No. 14-3390, 2016 WL 747304 (Vet.App. Feb. 26, 2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

Next, the Board finds that the symptoms of the Veteran's low back disability and right lower extremity radiculopathy are individually contemplated by criteria of the rating schedule.  

If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In the instant case, the Veteran's back disability is covered under DCs 5237 and 5243, under the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, respectively.  The Veteran is in receipt of a 40 percent disability rating under the former, prior to November 21, 2012, and is in receipt of a 60 percent disability rating under the latter thereafter.  

Under DC 5237, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Under DC 5243, a 60 percent disability rating is assigned for intervertebral disc syndrome with incapacitating episodes that have a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a (2015).  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a. DCs 5235-5243.  

The Veteran's right lower extremity radiculopathy has been evaluated under DC 8520, governing impairment of the sciatic nerve.  Under DC 8520, in order to warrant a rating in excess of 10 percent, the evidence must show incomplete paralysis that is either "moderate" (20 percent), "moderately severe" (40 percent) or "severe" (60 percent) in nature or, in the alternative, complete paralysis that is characterized by evidence such as the foot dangles and drops, with no active movement possible in the muscles below the knee, and flexion of the knee that is weakened or lost (80 percent). 38 C.F.R. § 4.124a, 8520.  

In this case, the evidence fails to show anything unique or unusual about the Veteran's low back disability that would render the schedular criteria inadequate.  Prior to November 21, 2012, the Veteran's low back disability has been manifested by back pain, limited motion, stiffness, and muscle spasms. These symptoms are contemplated in the schedular ratings that were assigned, as noted above.  Further, the General Rating Formula applies with or without symptoms such as pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) and associated regulations do not apply because a 40 percent evaluation is the maximum allowable disability rating for limitation of motion of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Simply put, there is no evidence to suggest the Veteran's back symptoms, to include his symptoms after November 21, 2012, reflect a disability picture that is not fully contemplated by the schedular ratings under DCs 5237 and 5243.  

The same is true of the Veteran's right lower extremity radiculopathy.  The Veteran's right lower extremity radiculopathy, over the course of the appeal, has been manifested by pain, numbness, tingling, and cramps.  The examiners of record have generally indicated that the severity of this disability is moderate.  The evidence fails to show anything unique or unusual about the Veteran's right lower extremity radiculopathy that would render the criteria under DC 8520 inadequate.  

As the evidence fails to show an unique or unusual disability picture with regard to the Veteran's low back disability and right lower extremity that would render the schedular criteria inadequate, the Board finds that the schedular ratings that were assigned, as noted above, specifically contemplate the symptomatology of the Veteran's service-connected disabilities.  As such, referral for extraschedular consideration is not warranted.  In reaching this conclusion, the Board does not wish to minimize the impact of the Veteran's service-connected low back disability and right lower extremity radiculopathy.  While there is indication that the service-connected disabilities impact the Veteran's ability to function, that interference is found to be contemplated by the assigned disability ratings, and the Veteran is also in receipt of a total disability rating based on individual unemployability due to all of his service-connected disabilities.  

For these reasons, the Board finds that referral for extraschedular consideration is not warranted, and entitlement to increased initial ratings for a low back disability and right lower extremity radiculopathy, on an extraschedular basis, is denied.    


ORDER

Entitlement to an increased initial disability rating for a low back disability on an extraschedular basis is denied.  

Entitlement to an increased initial disability rating for radiculopathy of the right lower extremity on an extraschedular basis is denied. 





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


